DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-01-00338-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§
	APPEAL FROM THE 

IN THE INTEREST OF
S.L.M. AND N.L.M., §
	COUNTY COURT AT LAW OF
CHILDREN

§
	HENDERSON COUNTY, TEXAS




PER CURIAM
 The parties hereto have filed a joint motion to dismiss this appeal.  The motion has been
signed by the parties' attorneys and represents that the parties' agreement disposes of all issues
presented for appeal.  Because the parties have met the requirements of Tex. R. App. P. 42.1(a)(1),
the motion is granted, and the appeal is dismissed.	

Opinion delivered February 13, 2002.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.






(DO NOT PUBLISH)













COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

JUDGMENT


FEBRUARY 13, 2002


NO. 12-01-00338-CV

IN THE INTEREST OF S.L.M. AND N.L.M.,

CHILDREN





  Appeal from the County Court at Law
  of Henderson County, Texas. (Tr.Ct.No. CC-98-46)







			THIS CAUSE came to be heard on the appellate record and the joint motion
of the parties to dismiss the appeal herein for the reason that all matters in controversy between
the parties have been compromised, settled, and fully satisfied, and the Court having heard and
considered said motion is of the opinion the same should be Granted.
			It is therefore ORDERED, ADJUDGED and DECREED by the Court that
this appeal be, and the same is, hereby Dismissed; and that all costs of this appeal be, and the
same are, adjudged against the parties incurring same; and that this decision be certified to the
court below for observance.
			By per curiam opinon.
 Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.









THE STATE OF TEXAS

M A N D A T E

TO THE COUNTY COURT AT LAW OF HENDERSON COUNTY, GREETINGS:

	Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 13th
day of February, 2002, the cause upon appeal to revise or reverse your judgment between

IN THE INTEREST OF S.L.M. AND N.L.M., CHILDREN 


NO. 12-01-00338-CV and Tr. Ct. Case Number CC-98-46


Opinion by Per Curiam.


was determined; and therein our said Court made its order in these words:
	THIS CAUSE came to be heard on the appellate record and the joint motion of the parties
to dismiss the appeal herein for the reason that all matters in controversy between the parties have
been compromised, settled, and fully satisfied, and the Court having heard and considered said
motion is of the opinion the same should be Granted.

	It is therefore ORDERED, ADJUDGED and DECREED by the Court that this appeal be,
and the same is, hereby Dismissed; and that all costs of this appeal be, and the same are, adjudged
against the parties incurring same; and that this decision be certified to the court below for
observance.

 WHEREAS, YOU ARE HEREBY COMMANDED to observe the foregoing order of said
Court of Appeals for the Twelfth Court of Appeals District of Texas in this behalf, and in all things
have it duly recognized, obeyed, and executed.

 WITNESS, THE HONORABLE LEONARD DAVIS, Chief Justice of said Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of Tyler,
this the ______ day of __________________, 200_.

			CATHY S. LUSK, CLERK


			By:_______________________________
			     Deputy Clerk